Citation Nr: 1827360	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee intramedullary internal fixation with traumatic arthritis, status post left tibia fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to June 2000.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  As set forth above, the claim is currently in the jurisdiction of the RO in New Orleans, Louisiana.

In September 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not argued otherwise.


FINDINGS OF FACT

The Veteran's left knee disability is manifested by flexion no worse than 100 degrees, extension no worse than zero degrees, with pain on range of motion testing, no additional loss after repetitive use, complaints of pain, X-ray findings of arthritis, no instability, and no dislocation or removal of cartilage, nor genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee intramedullary internal fixation with traumatic arthritis, status post left tibia fracture, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262-5010 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2017).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2017).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).

The RO has evaluated the Veteran's left knee disability under the criteria pertaining to arthritis and impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5262.

Under those criteria, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2017).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks a higher rating for her service-connected left knee disability.  She contends that the rating currently assigned does not reflect the severity of her disability.

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent for the Veteran's left knee intramedullary internal fixation with traumatic arthritis, status post left tibia fracture.

In this case, the record has not shown that the Veteran exhibits the criteria to warrant a rating in excess of 10 percent under Diagnostic Code 5262.  For example, the February 2017 examiner found no evidence of tibia and fibula impairment demonstrating malunion with moderate knee or ankle disability.  As a result, these findings do not warrant a higher rating under the criteria based on tibia or fibula impairment.

The evidence of record indicates that the Veteran does not exhibit the criteria to warrant a rating in excess of 10 percent under Diagnostic Code 5010.  Specifically, neither the June 2008 or February 2017 VA examiners found evidence of degenerative arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The Veteran's arthritis is limited to one minor joint, her left knee.  Based on these findings, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board finds that a rating in excess of 10 percent, based on limitation of motion is not warranted.  Specifically, at the June 2008 VA examination, range of motion was 120 degrees flexion, with pain at 100 degrees, and zero degrees extension.  There was no additional functional loss from pain, weakness, fatigability, or incoordination upon repetitive use or during flare-ups.  The Veteran reported in her September 2012 substantive appeal that she experiences severe pain and swelling in her left knee.  At the February 2017 VA examination, the Veteran was examined during a flare-up.  Her range of motion was 100 degrees flexion with pain, and zero degrees extension with pain.  There was no additional functional loss of from pain, weakness, fatigability, or incoordination upon repetitive use.  Based on the June 2008 and February 2017 VA examination reports, a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261 is not warranted.

Further, the February 2017 VA examiner found objective evidence of pain on passive range of motion testing of the left knee, and objective evidence of pain on non-weight bearing testing of the left knee.  The impact thereof is reflected in the range of motion findings.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).

The Board further finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent based on functional loss.  The Veteran has described limitations in her ability to stand or sit for prolonged periods of time.  Examinations, however, have shown that the level of additional loss of motion or function after repeated use does not rise to the level flexion limited to 30 degrees.  Specifically, the June 2008 and February 2017 VA examiners found no additional functional loss or range of motion after repetitive use testing.

Overall, the Board finds that symptoms such as pain, fatigue, weakness, lack of endurance and incoordination has not been shown to produce additional functional loss or limitation of motion which more nearly approximates the criteria for flexion limited to 30 degrees or extension limited to 15 degrees.  The described symptoms are contemplated by the rating code.  The most probative evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent based on functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Board notes that the February 2017 VA examiner indicated that the Veteran's left leg is slightly shorter than her right, due to the open reduction internal fixation surgery (ORIF) of the tibia fracture.  However, the Board finds that a rating under Diagnostic Code 5275 is not applicable in this case.  Specifically, the identified two centimeter shortening of the left leg is insufficient to meet the criteria for a compensable rating under Diagnostic Code 5275 (a 10 percent rating for leg shortening between 1 1/4 to 2 inches (3.2 cm. to 5.1 cm.))  Thus, a higher or separate rating under Diagnostic Code 5275 is not warranted.

The record on appeal further shows that the Veteran's service-connected left knee also includes scarring.  The evidence, however, indicates that such scaring is asymptomatic and does not otherwise meet the criteria for a separate compensable rating.  Specifically, the February 2017 VA examiner identified three scars on the Veteran's left knee and lower leg due to the ORIF in 2000, measuring 3.6 cm. by 0.8 cm, 1.6 cm by 1.0 cm., and 1.0 cm by 0.5 cm.  The scars were noted as not tender to palpation and stable.  As a result, a rating under Diagnostic Codes 7800-7805 is not warranted.  The Veteran does not contend otherwise.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board has considered whether higher ratings could be assigned under an alternative diagnostic code, however, finds that no other diagnostic codes are applicable.  Specifically, the February 2017 and June 2008 VA examiners did not find evidence of ankylosis; therefore, a rating under Diagnostic Code 5256 is not warranted.  The Board notes that VA clinical records dated from October 2009 to March 2016, in addition to VA examination reports, show that the Veteran occasionally uses a knee brace.  The Veteran also reported in her September 2012 substantive appeal that she is unable to ambulate without the assistance of a cane.  However, both the June 2008 and February 2017 VA examiners made a determination that there was no evidence of recurrent subluxation or instability of the Veteran's left knee.  Based on these findings, a rating under Diagnostic Code 5257 is not warranted.

The Board further notes that the February 2017 VA examiner found no evidence of dislocation with frequent episodes of "locking," pain, and effusion into the joint and/or removal of symptomatic semilunar cartilage, therefore, a rating under Diagnostic Code 5258 and 5259 is not warranted.  Finally, the February 2017 VA examiner found no evidence of genu recurvatum; therefore, a rating under Diagnostic Code 5263 is also not warranted.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of her service-connected left knee disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.  

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that a rating in excess of 10 percent for left knee intramedullary internal fixation with traumatic arthritis, status post left tibia fracture, is not warranted.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990


ORDER

Entitlement to a rating in excess of 10 percent for left knee intramedullary internal fixation with traumatic arthritis, status post left tibia fracture, is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


